Citation Nr: 1232797	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-50 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to Disability and Indemnity (DIC) based on service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to August 2002 and from October 2003 to April 2005.  He died in November 2005.  The Appellant is the mother of and is appealing on behalf of the Veteran's minor child.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2012, the Appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died in November 2005.

2.  The cause of the Veteran's death was mental disease that had onset during his active service.  

3.  The Appellant is appealing on behalf of the Veteran's unmarried child who is under the age of 18 years.

4.  The Veteran was unmarried at the time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC based on service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 101(4)(A), 1110, 1154(a), 1310, 1313, 1314 (West 2002); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.312, 3.357(a)(1) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A Certificate of Death documents that the immediate cause of the Veteran's death was a gunshot wound to the head.  He died on Thanksgiving Day, November [redacted], 2005.  It lists other significant conditions contributing to death but not resulting in the underlying cause of death as a blood alcohol concentration of 0.077.  It also indicates that his death was suicide and that he placed a firearm to the right side of his head.  This Certificate of Death indicates that the Veteran was not married.  There is no evidence showing that the Veteran was married.  The Appellant contends that the Veteran's death is due to disease that had onset during active service.  

A Certificate of Live Birth documents that the Veteran's minor child was born in 2005 and is daughter of the Appellant who testified at the April 2012 hearing and has submitted documents on the child's behalf.  A DNA Grandparentage Test Report, dated in December 2006, establishes a 99.96 percent probability that the alleged paternal grandparents are the grandparents of the child.  

A DD Form 214 documents that the Veteran had active duty from October 2003 to April 2005, including one year and eight days of foreign service.  This also documents that he was ordered to active duty in support of Operation Iraqi Freedom and received imminent danger pay from March 2004 to March 2005 while serving in Iraq.  His primary specialty was that of stinger missile gunner.  

Service treatment records include post deployment reports for two deployments.  One is for a deployment for Operation Katrina for three weeks in September - October 2005 and the post deployment reports are from October 2005.  The other is for deployment to Kuwait and Iraq from 2004 to 2005 and the post deployment reports are from March 2005.  There are also treatment records for the period prior to either deployment.  

First, the Board lists the pertinent evidence from the March 16, 2005 Post Deployment Health Assessment.  This form has numbered sections that allow for "Yes" or "No" answers.  As to any experiences that were frightening, horrible, or  upsetting, the Veteran indicated that in the past month he had nightmares about such experiences or thought about such experiences when he did not want to.  

He also indicated that he was not interested in receiving help for stress, emotional, alcohol, or family problems and that over the past two weeks he had not had any problems involving little interest or pleasure in doing things, feeling down, depressed, or hopeless, or thoughts that he would be better off dead or of hurting himself in some way.  

In a section of the March 16, 2005 Post Deployment Health Assessment for whether referral was indicated, "X" is listed next to Mental Health and next to Orthopedic.  As to exposure concerns there is an "X" is next to Occupational and next to Combat or mission related.  Comments in that section were for right wrist fractures - poorly healed and for combat stress - jumpy.  He indicated that he had seen coalition forces and civilians wounded, killed, or dead during that deployment.  

In a March 14, 2005 Report of Medical Assessment, the Veteran indicated that he had not suffered any injury or illness while on active duty for which he did not seek medical care, but also indicated that he was uncertain as to whether he intended to seek VA disability benefits.  Under health provider care comments is listed only reference to a wrist fracture.  

In the October 6, 2005 Post Deployment Health Assessment, following the three weeks involvement in Operation Katrina, the Veteran indicated that over the previous two weeks he did not have thoughts that he would be better off dead or hurting himself in some way, did not have little interest or pleasure in doing things and did not feel down, depressed or hopeless.  He indicated that he was not currently interested in receiving help for stress, emotional, alcohol, or family problems.  He also indicated that in the past month he had not had symptoms involving any experience that he found frightening, horrible, or upsetting.  This post deployment assessment did not include any referrals for treatment.  

As noted, the Veteran committed suicide the following month.  

In June 2007, the RO obtained an expert opinion signed by an examiner who indicated that that he has been awarded a Ph.D.  The examiner indicated that he had reviewed the Veteran's claims file.  

The examiner discussed what he referred to as the March 2005 and June 2005 post deployment health assessments.  The Board notes that there are no June 2005 post deployment health assessments in the claims file.  However, the date on the post deployment forms is specified as date/month/year.  The date on one set of forms is listed as 06/10/2005; i.e. October 6, 2005.  He also stated that at the time of death, the Veteran's blood alcohol level was 0.077.  

He noted a discrepancy in that the Veteran had denied depression by filling in the appropriate screening selections, but had also indicated ongoing symptoms of depression and suicidal ideation by filling in other options.  The examiner concluded that it was thus unclear as to whether he was or was not endorsing symptoms of depression and suicidal ideation.  He also referred to a lack of mental health referral which he interpreted as "suggesting to this examiner that the veteran was denying symptoms of depression, suicidal ideation, and PTSD at that time."  He referred to a medical assessment dated in March 2005 indicating that he had no mental health complaints at that time.  

After discussing that evidence, the examiner stated that these were the only mental health related records in the claims file.  

He then offered the following opinion:  

In this examiner's opinion, based on the available information described above, this examiner makes no diagnosis of a mental disability or disorder for this veteran that may have contributed materially to or accelerated the process of his death, simply given the paucity of information contained about the veteran's mental health in his C-file and medical records.  Thus, this examiner is opining that I am unable to make a conclusion regarding any mental disability or disorder based on a lack of information, and thus this examiner also is unable to make any conclusion based on the evidence submitted, whether it is at least as likely as not or less likely than not that the veteran's death from suicide was related to the notes in the service medical post deployment health assessment of March 16, 2005.  Simply put, there is by far too little information contained in the veteran's C-file and medical records to competently diagnose him with any mental disability or disorder that he may or may not have contributed materially to his death.  Thus, this examiner opines that I am unable to make any conclusion regarding the veteran's mental health, the possibility of a mental disability or mental disorder, and whether a possible mental disability or disorder contributed materially to or accelerated the process of his death, based on the limited evidence submitted.

In her March 2008 notice of disagreement, the Appellant stated that the Veteran had a lot of problems dealing with returning home from the war.  She reported that he was drinking heavily, he did not want to admit to having mental problems because he felt that he would be discharged from service, and he did not want to ruin his career.  

In her substantive appeal, she stated that the Veteran signed up for medical care in October 2005 but took his life prior to his appointment.  She also reported that he had left a suicide note, which his parents still have.  

During the April 2012 hearing, the Appellant testified that prior to the Veteran's deployment to Iraq he had been a bubbly, joking kind of guy but after he came home he was serious and quiet and started drinking a lot.  She testified that when the Veteran "kept thinking about some family that he had to kill."  She reported that he could not sleep, suffered from guilt of not being able to undo events during war, and focused on the family that he had to kill.  She reported that the Veteran isolated himself, would not leave his apartment, was really down, and would not talk to anyone.  She testified that she attempted to get the Veteran to seek help.  She also  testified that it was her understanding that he anticipated being redeployed to Iraq.  She testified that at the time of his death he was ready to go back to Iraq.  She testified that he made an appointment to see a doctor about his symptoms and was scheduled for an appointment but committed suicide prior to the appointment.  She also stated she did not know what he had told his parents.  She also testified that she did not have a good relationship with the Veteran's parents.  

The undersigned asked the Appellant if there were any other sources of evidence.  She mentioned only a VA employee whom she said spoken but indicated that this person was employed in the area of VA benefits.  


II.  Analysis

DIC benefits may be awarded to certain individuals for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, it must be shown that a service connected disability caused his or her death, or substantially or materially contributed to it.  A service-connected disability is one that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service-connection had been established at the time of death or for which service connection should have been established.  

Whenever there is no surviving spouse of a deceased veteran entitled to DIC, a child of such deceased veteran is entitled to DIC when the veteran dies as the result of service-connected disabilities.  38 U.S.C.A. § 1313, 1314 (West 2002 & Supp. 2011).  Where these conditions are met, an unmarried child of the deceased veteran, under the age of 18, is eligible for DIC.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.357(a)(1) (2011).  

Here, service connection had not been established for any disability at the time of the Veteran's death.  Thus, the Board must determine if he had a disability for which service connection was warranted at the time of his death.  

For disability resulting from personal injury suffered or disease contracted in line of duty . . .in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred . . . but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  

There are three elements to a service connection claim, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  

The June 2007 opinion is not evidence favorable or unfavorable to the claim.  Rather it is merely an opinion that there is insufficient evidence upon which to render an expert opinion as to a diagnosis or nexus.  It is clear from the examiner's opinion that expert medical evidence is not available in this case to determine if the Veteran had a disease incurred during service and if such disease caused his death.  His opinion reduces to one that there is not enough evidence of record for an expert to diagnose a specific condition.  The Board however must consider all evidence in rendering its decision.  

Under a similar set of facts, the U.S. Court of Appeals for the Federal Circuit held that VA may not categorically exclude nexus evidence based solely on the fact that the person offering such evidence is not an expert.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Lay persons are competent to identify some conditions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, VA is required by statute to give due consideration as to all pertinent medical and lay evidence in evaluating a claim of disability or death benefits.  38 U.S.C.A. § 1154(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  Id.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  Id.  

First, the Board must determine whether the Veteran had disease at the time of his death and if so, if such disease was a principle or contributory cause of his death.  Regulation provides some guidance in this regard, as follows:  

(1) In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  

(2) A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  

(3) it is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  

38 C.F.R. § 3.302(a).  

Next, subsection (b) of that regulation provides as follows:  

(1) Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide. 

(2) The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness. 

(3) A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction. 

There is no evidence of circumstances that could lead a rational person to self-destruction.  The evidence does not show a reasonable adequate motive for suicide.  The Appellant's testimony regarding the Veteran's state of mind from when he returned from Iraq until the time of his death preponderates in favor of a finding that the Veteran was mentally unsound at the time of his death and that the his suicide was due to this mental unsoundness.  This evidence outweighs any evidence, such as the October 2005 assessment, that could be construed as showing that he was mentally sound or that he did not have mental disease.  The Board therefore finds his mental unsoundness at the time of his death to show that he did suffer from mental disease.  The act of suicide flowed directly from that disease and is itself evidence of such disease.  Hence, the Board concludes that the Veteran died due to mental disease.  

Now the Board turns to whether the mental disease that caused his death had onset during his active service.  As a matter of completeness, the Board notes that the 2007 examiner's reference to a June 10, 2005 post deployment assessment is inaccurate.  The Board finds that the reference to such assessment was actually to the October 6, 2005 assessment following assignment to Operation Katrina and the reason for the error was the atypical way the date is listed on the form, with the day, followed by the month.  This the Board discusses further later in this decision.  

Here, the Board finds that the testimony of the Appellant, who was an eyewitness to the observable state of the Veteran including what the Veteran told her regarding his reaction to his active service, to be highly probative.  Her testimony is competent because lay persons are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no evidence that she is not credible and therefore the Board finds her statements to be credible.  

Her testimony that the Veteran was different when he returned from Iraq, increased his consumption of alcohol, was isolated, quiet, and talked frequently of emotional pain over what had occurred during his service in Iraq, and, essentially, could not get off of his mind those events, the Board finds consistent with his in-service March 2005 report of thinking about frightening, horrible, or upsetting experiences when he did not want to.  This is evidence of onset of his mental disease during service and a nexus between the mental disease that caused his death and his active service.  

More evidence of onset of mental disease in active service is not only his report of thinking about his experiences when he did not want to, but also that upon his return from Iraq he was referred to mental health.  That there was not a referral following Operation Katrina, the Board does not find particularly probative because the nature of the Post Deployment Health Assessment form would lead a reasonable person to conclude that the report was limited to the events of the particular deployment.  

The listing of the Veteran's blood alcohol level as a significant condition contributing to death but not resulting in the underlying cause does not indicate that mental disease was not a principle or contributory cause of the Veteran's death.  The Board thus finds that this fact does not impact on its decision in this case.  

The Appellant's testimony coupled with what is found in the March 2005 report the Board finds to be sufficient to establish that the Veteran's symptoms, first noted in that March 2005 report, were continuous until the time of his death just nine months later.  In making this determination, the Board has not neglected to consider the October 6, 2005 report that he did not have the nightmares or unwanted thoughts about experiences at that point.  Given the focus of the Assessment form in general, referring to "this deployment" in certain sections, the Board concludes that it is far from clear that a reasonable person reading that form would draw the conclusion that he or she was to report dreams or thinking about experiences that occurred prior to the most recent deployment.  Rather it is much more likely that a reasonable person reading the form would conclude that the questions were limited to events of the specific deployment, in this case the three week service in Operation Katrina.  

Under the facts of this case, and resolving reasonable doubt in favor of the Appellant, the Board finds that the Appellant's observations and reported conversations as to how the Veteran perceived his active service, coupled with the short period of time following his return from service in Iraq to his death, what is found in the March 2005 reports, and the act of suicide, are sufficient for a finding that the mental disease that caused the Veteran's death had onset during his active 

(CONTINUED ON NEXT PAGE)


service and was present from that service until his death.  Hence, the appeal must be granted.  


ORDER

DIC based on service connection for the cause of the Veteran's death is granted.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


